          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 1 of 22 Page ID #:394



               1       MATERN LAW GROUP, PC
                       MATTHEW J. MATERN (SBN 159798)
               2       mmatern@maternlawgroup.com
                       LAUNA ADOLPH (SBN 227743)
               3       ladolph@maternlawgroup.com
                       DEANNA S. LEIFER (SBN 265840)
               4       dleifer@maternlawgroup.com
                       1230 Rosecrans Avenue, Suite 200
               5       Manhattan Beach, CA 90266
                       Tel: (310) 531-1900
               6       Facsimile: (310) 531-1901
               7       Attorneys for Plaintiffs Jose Mauricio
                       Perez, Cody Taylor, and Jamie
               8       Flemings, individually and on behalf of
                       all others similarly situated
               9
              10                                 UNITED STATES DISTRICT COURT
              11                            CENTRAL DISTRICT OF CALIFORNIA
              12
              13       JOSE MAURICIO PEREZ,                           Case No. 2:18-cv-4903-DMG (JPRx)
                       individually and on behalf of all others
              14       similarly situated,                            THIRD AMENDED CLASS
                                                                      ACTION COMPLAINT
              15                    Plaintiff,
                                                                      1. Failure to Provide Meal Periods
              16                    vs.                               2. Failure to Authorize and Permit
                                                                         Rest Periods
              17       ISLAND HOSPITALITY                             3. Failure to Pay Minimum Wages
                       MANAGEMENT III, LLC, a Delaware                4. Failure to Pay Overtime Wages
              18       limited liability company; ISLAND              5. Failure to Pay All Wages Due
                       HOSPITALITY MANAGEMENT,                           upon Separation
              19       LLC, a Delaware limited liability              6. Failure to Furnish Accurate
                       company; and DOES 1 through 10,                   Itemized Wage Statements
              20       inclusive,                                     7. Failure to Indemnify Employees
                                                                         for Necessary Expenditures
              21                    Defendants.                          Incurred in Discharge of Duties
                                                                      8. Unfair and Unlawful Business
              22                                                         Practices
                                                                      9. Representative Action for
              23                                                         Penalties under the Labor Code
                                                                         Private Attorneys General Act
              24
              25                                                      DEMAND FOR JURY TRIAL
              26
              27
              28
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                 1                THIRD AMENDED CLASS ACTION
   AVENUE, STE 200                                                                                 COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 2 of 22 Page ID #:395



                1            PLAINTIFFS JOSE MAURICIO PEREZ (“PEREZ”), CODY TAYLOR
                2      (“TAYLOR”),          and   JAMIE    FLEMINGS         (“FLEMINGS”)        (collectively,
                3      “PLAINTIFFS”), individually and on behalf of all others similarly situated, hereby
                4      allege as follows:
                5                                       INTRODUCTION
                6            1.     PLAINTIFFS bring this action on behalf of themselves and all other
                7      similarly-situated current and former non-exempt employees of defendants
                8      ISLAND HOSPITALITY MANAGEMENT III, LLC (“ISLAND III”), ISLAND
                9      HOSPITALITY MANAGEMENT, LLC (“ISLAND”), and DOES 1 through 10
              10       inclusive (collectively, “DEFENDANTS”) in the State of California during the
              11       relevant statutory period to recover, among other things, unpaid compensation
              12       arising from DEFENDANTS’ failure to provide employees meal and rest periods
              13       (or compensation therefor) as required under California law, unpaid minimum and
              14       overtime wages, and unreimbursed business expenses. PLAINTIFFS also seek
              15       penalties, interest, attorneys’ fees, costs and expenses, and equitable, restitutionary
              16       and injunctive relief.
              17                                  JURISDICTION AND VENUE
              18             2.     PEREZ filed this action in the Superior Court of the State of California
              19       because PEREZ is a resident of the State of California, and DEFENDANTS are
              20       qualified to do business in California and regularly conduct business in California.
              21       Furthermore, no federal question is at issue because the claims are based solely on
              22       California law. ISLAND III and ISLAND removed this action to the United States
              23       District Court for the Central District of California alleging diversity jurisdiction
              24       under the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d) (“CAFA”).
              25                                          THE PARTIES
              26             3.     PEREZ is a resident of the State of California and a former employee
              27       of DEFENDANTS.             PEREZ worked for DEFENDANTS as a Front Desk
              28       Supervisor at the Hilton Garden Inn in Marina Del Rey, California from
MATERN LAW GROUP, PC
                                                                                  THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 2                                COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 3 of 22 Page ID #:396



                1      approximately April 2017 to August 31, 2017.            PEREZ’s hourly rate was
                2      approximately $13.00.
                3            4.     TAYLOR is a resident of the State of California and a former
                4      employee of DEFENDANTS. TAYLOR worked for DEFENDANTS as a Cook at
                5      the Courtyard by Marriott Paso Robles in Paso Robles, California from
                6      approximately February 4, 2017 to May 4, 2018. TAYLOR’s hourly rate was
                7      approximately $12.00.
                8            5.     FLEMINGS is a resident of the State of California and a former
                9      employee of DEFENDANTS. FLEMINGS worked for DEFENDANTS at the
              10       Hampton Inn and Suites and Homewood Suites in Lancaster, California in the
              11       positions of Night Auditor and Front Desk Agent from approximately January 2018
              12       to September 30, 2018. FLEMINGS’s hourly rate was approximately $12.00.
              13             6.     PLAINTIFFS bring this action on behalf of themselves and the
              14       following similarly situated class of individuals (“CLASS MEMBERS”): all
              15       current and former non-exempt employees of DEFENDANTS in the State of
              16       California at any time within the period beginning four (4) years prior to the
              17       filing of this action and ending at the time this action settles or proceeds to final
              18       judgment (the “CLASS PERIOD”).           PLAINTIFFS reserve the right to name
              19       additional class representatives.
              20             7.     PLAINTIFFS are informed and believe, and thereon allege, that
              21       ISLAND III is, and at all times relevant hereto was, a corporation organized and
              22       existing under the laws of the State of Delaware.         PLAINTIFFS are further
              23       informed and believe, and thereon allege, that ISLAND III is authorized to conduct
              24       business in the State of California, and does conduct business in the State of
              25       California. Specifically, ISLAND III maintains offices and facilities, conducts
              26       business, and engages in illegal practices in the County of Los Angeles.
              27             8.     PLAINTIFFS are informed and believe, and thereon allege, that
              28       ISLAND is, and at all times relevant hereto was, a corporation organized and
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                3                               COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 4 of 22 Page ID #:397



                1      existing under the laws of the State of Delaware.         PLAINTIFFS are further
                2      informed and believe, and thereon allege, that ISLAND is authorized to conduct
                3      business in the State of California, and does conduct business in the State of
                4      California.    Specifically, ISLAND maintains offices and facilities, conducts
                5      business, and engages in illegal practices in the County of Los Angeles.
                6            9.      The true names and capacities of DOES 1 through 50, inclusive, are
                7      unknown to PLAINTIFFS at this time, and PLAINTIFFS therefore sue such DOE
                8      defendants under fictitious names. PLAINTIFFS are informed and believe, and
                9      thereon allege, that each defendant designated as a DOE is in some manner highly
              10       responsible for the occurrences alleged herein, and that PLAINTIFFS and CLASS
              11       MEMBERS’ injuries and damages, as alleged herein, were proximately caused by
              12       the conduct of such DOE defendants. PLAINTIFFS will seek leave of the Court to
              13       amend this Complaint to allege their true names and capacities of such DOE
              14       defendants when ascertained.
              15             10.     At all relevant times herein, DEFENDANTS were the joint employers
              16       of PLAINTIFFS and CLASS MEMBERS. PLAINTIFFS are informed and believe,
              17       and thereon allege, that at all relevant times DEFENDANTS were the alter egos,
              18       divisions, affiliates, integrated enterprises, joint employers, subsidiaries, parents,
              19       principals, related entities, co-conspirators, authorized agents, partners, joint
              20       venturers, and/or guarantors, actual or ostensible, of each other. Each defendant
              21       was completely dominated by his, her or its co-defendant, and each was the alter
              22       ego of the other.
              23             11.     At all relevant times, PLAINTIFFS and CLASS MEMBERS were
              24       employed by DEFENDANTS under employment agreements that were partly
              25       written, partly oral, and partly implied. In perpetrating the acts and omissions
              26       alleged herein, DEFENDANTS, and each of them, acted pursuant to, and in
              27       furtherance of, their policies and practices of not paying PLAINTIFFS and CLASS
              28       MEMBERS all wages earned and due, through methods and schemes which
MATERN LAW GROUP, PC
                                                                                 THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                4                                COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 5 of 22 Page ID #:398



                1      include, but are not limited to, failing to provide meal and to pay overtime
                2      premiums; failing to provide accurate itemized statements; failing to maintain
                3      required records; failing to properly compensate PLAINTIFFS and CLASS
                4      MEMBERS for necessary expenditures, in violation of the California Labor Code
                5      and the applicable Industrial Welfare Commission (“IWC”) Wage Order.
                6            12.    PLAINTIFFS are informed and believe, and thereon allege, that each
                7      and every one of the acts and omissions alleged herein were performed by, and/or
                8      attributable to, all DEFENDANTS, each acting as agents and/or employees, and/or
                9      under the direction and control of each of the other defendants, and that said acts
              10       and failures to act were within the course and scope of said agency, employment
              11       and/or direction and control.
              12             13.    As a direct and proximate result of DEFENDANTS’ unlawful actions,
              13       PLAINTIFFS and CLASS MEMBERS have suffered, and continue to suffer, from
              14       loss of earnings in amounts as yet unascertained, but subject to proof at trial, and
              15       within the jurisdiction of this Court.
              16                               CLASS ACTION ALLEGATIONS
              17             14.    This action is appropriately suited for a class action because:
              18                    a.     The potential class is of a significant number. PLAINTIFFS are
              19       informed and believe and based thereon allege that, during the CLASS PERIOD,
              20       DEFENDANTS employed approximately 1,800 non-exempt employees in the State
              21       of California. Thus, joinder of all current and former employees individually would
              22       be impracticable.
              23                    b.     This action involves common questions of law and fact because
              24       the action focuses on DEFENDANTS’ illegal practices and policies, which are
              25       applied to all non-exempt employees in violation of the Labor Code, the applicable
              26       IWC Wage Order, and the Business and Professions Code which prohibits unfair
              27       business practices arising from such violations.
              28
MATERN LAW GROUP, PC
                                                                                  THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 5                                COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 6 of 22 Page ID #:399



                1                    c.   PLAINTIFFS’ claims are typical of the claims of the class
                2      because DEFENDANTS subjected all non-exempt employees to the same
                3      violations of the Labor Code, the applicable IWC Wage Order, and the Business
                4      and Professions Code.
                5                    d.   PLAINTIFFS will fairly and adequately protect the interests of
                6      all CLASS MEMBERS.
                7                    e.   A class action is superior to other available methods for fairly
                8      and efficiently adjudicating the controversy.
                9                                 FIRST CAUSE OF ACTION
              10                                Failure to Provide Meal Periods
              11               [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No. 5-2001 § 11]
              12                                  (Against all DEFENDANTS)
              13               15.   PLAINTIFFS incorporate herein by specific reference, as though fully
              14       set forth, the allegations in paragraphs 1 through 14.
              15               16.   During the CLASS PERIOD, DEFENDANTS had, and continue to
              16       have, a policy and practice of failing to provide PLAINTIFFS and CLASS
              17       MEMBERS full and timely meal periods as required by California Labor Code §§
              18       226.7 and 512 and IWC Wage Order No. 5-2001 § 11.
              19               17.   DEFENDANTS consistently failed to provide PLAINTIFFS and
              20       CLASS MEMBERS meal periods. PLAINTIFFS and CLASS MEMBERS could
              21       not take a meal period unless they were relieved by a supervisor or another
              22       employee. However, there often was no one available to relieve PLAINTIFFS and
              23       other CLASS MEMBERS for their meal periods until after the fifth hour of work.
              24       PEREZ took a meal period after the fifth hour of work approximately two days per
              25       week.
              26               18.   Additionally, PLAINTIFFS and CLASS MEMBERS frequently were
              27       required to clock out for their meal periods and continue working. PEREZ clocked
              28       out for his meal period and continued working approximately one to two days per
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 6                              COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 7 of 22 Page ID #:400



                1      week. When they were able to take a meal period, PLAINTIFFS frequently were
                2      interrupted by hotel guests and asked work-related questions.        PEREZ was
                3      interrupted during his meal period approximately three to four times per week.
                4      PLAINTIFFS also witnessed other CLASS MEMBERS being interrupted during
                5      their meal periods.
                6            19.      FLEMINGS was required to sign a meal break waiver. However, the
                7      nature of FLEMINGS’s work did not prevent her from being relieved of all duty
                8      during her meal periods.
                9            20.      PLAINTIFFS and CLASS MEMBERS were not provided second meal
              10       periods when they worked shifts over 10 hours. PEREZ worked a shift over 10
              11       hours approximately four times during his employment and was not provided a
              12       second 30-minute meal period during these shifts.
              13             21.      PEREZ’s time records reveal that from April 7, 2017 to August 25,
              14       2017, PEREZ worked 26 shifts during which a meal period was recorded after the
              15       fifth hour of work and 30 shifts during which a meal period less than 30 minutes
              16       was recorded. However, during this time, PEREZ was only paid 16 meal period
              17       premium payments. PEREZ was not paid any meal period premium payments prior
              18       to June 24, 2017.
              19             22.      As a result of DEFENDANTS’ policies and practices as alleged
              20       herein, PLAINTIFFS and CLASS MEMBERS regularly have been, and continue to
              21       be, denied the opportunity to take full, uninterrupted, and timely meal periods as
              22       required under California Labor Code §§ 226.7 and 512 and IWC Wage Order No.
              23       5-2001 § 11.
              24             23.      DEFENDANTS violated, and continue to violate, California Labor
              25       Code § 226.7 and IWC Wage Order No. 5-2001 § 11 by failing to compensate
              26       PLAINTIFFS and CLASS MEMBERS who were not provided a meal period, in
              27       accordance with the applicable Wage Order, one additional hour of compensation at
              28
MATERN LAW GROUP, PC
                                                                              THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                               7                              COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 8 of 22 Page ID #:401



                1      each employee’s regular rate of pay for each workday that a meal period was not
                2      provided.
                3            24.     As a direct and proximate result of the aforementioned violations,
                4      PLAINTIFFS and CLASS MEMBERS have sustained economic damages,
                5      including but not limited to unpaid wages and lost interest, in an amount according
                6      to proof at trial, and are entitled to recover economic and statutory damages and
                7      penalties and other appropriate relief due to DEFENDANTS’ violations of the
                8      California Labor Code and IWC Wage Order No. 5-2001.
                9                               SECOND CAUSE OF ACTION
              10                         Failure to Authorize and Permit Rest Periods
              11                 [Cal. Labor Code § 226.7; IWC Wage Order No. 5-2001 § 12]
              12                                  (Against all DEFENDANTS)
              13             25.     PLAINTIFFS incorporate herein by specific reference, as though fully
              14       set forth, the allegations in paragraphs 1 through 24.
              15             26.     During the CLASS PERIOD, DEFENDANTS had, and continue to
              16       have, a policy and practice of failing to authorize and permit PLAINTIFF and
              17       CLASS MEMBERS to take rest breaks as required by California Labor Code §
              18       226.7 and IWC Wage Order No. 5-2001 § 12. As a result of DEFENDANTS’
              19       policies and practices as alleged herein, PLAINTIFFS and CLASS MEMBERS
              20       regularly have been, and continue to be, denied the opportunity to take full,
              21       uninterrupted, and timely rest periods as required under California Labor Code §
              22       226.7 and IWC Wage Order No. 5-2001 § 12.
              23             27.     PLAINTIFFS and CLASS MEMBERS often were unable to take 10-
              24       minute rest breaks during their shifts because of the heavy workload and
              25       insufficient staffing levels. PLAINTIFFS and CLASS MEMBERS could not take a
              26       rest break unless they were relieved by a supervisor or another employee.
              27       However, often there was no one available to relieve PLAINTIFFS for their rest
              28       breaks.     Additionally, PLAINTIFFS and CLASS MEMBERS frequently were
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 8                              COMPLAINT
MANHATTAN BEACH, CA
         90266
          Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 9 of 22 Page ID #:402



                1      required to continue working during their purported rest breaks. PEREZ was not
                2      permitted to take his first or second 10-minute rest break approximately once a
                3      week.     TAYLOR was not permitted to take a first 10-minute rest break
                4      approximately three to four days per week, and was not permitted to take a second
                5      10-minute rest break approximately two days per week. FLEMINGS was not
                6      permitted to take a first or second 10-minute rest break each shift she worked.
                7              28.   When they were able to take a rest break, PLAINTIFFS frequently
                8      were interrupted by hotel guests and asked work-related questions or required to
                9      return to work. PEREZ was interrupted during his rest break approximately three
              10       to four times per week. PLAINTIFFS also witnessed other CLASS MEMBERS
              11       being interrupted during their rest breaks.
              12               29.   PLAINTIFFS and CLASS MEMBERS were not provided a third 10-
              13       minute rest break when they worked shifts over 10 hours. PEREZ worked a shift
              14       over 10 hours approximately four times during his employment and was not
              15       provided a third 10-minute rest break during these shifts.
              16               30.   DEFENDANTS violated, and continue to violate, California Labor
              17       Code § 226.7 and IWC Wage Order No. 5-2001 § 12 by failing to pay
              18       PLAINTIFFS and CLASS MEMBERS who were not provided a rest period, in
              19       accordance with the applicable Wage Order, one additional hour of compensation at
              20       each employee’s regular rate of pay for each workday that a rest period was not
              21       provided.
              22               31.   As a direct and proximate result of the aforementioned violations,
              23       PLAINTIFFS and CLASS MEMBERS have sustained economic damages,
              24       including but not limited to unpaid wages and lost interest, in an amount according
              25       to proof at trial, and are entitled to recover economic and statutory damages and
              26       penalties and other appropriate relief due to DEFENDANTS’ violation of the
              27       California Labor Code and IWC Wage Order No. 5-2001.
              28       ///
MATERN LAW GROUP, PC
                                                                                    THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 9                                  COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 10 of 22 Page ID #:403



                1                                THIRD CAUSE OF ACTION
                2                               Failure to Pay Minimum Wages
                3            [Cal. Labor Code §§ 1194, 1197; IWC Wage Order No. 5-2001 § 4]
                4                                 (Against all DEFENDANTS)
                5            32.    PLAINTIFFS incorporate herein by specific reference, as though fully
                6      set forth, the allegations in paragraphs 1 through 31.
                7            33.    Pursuant to California Labor Code §§ 1194 and 1197 and IWC Wage
                8      Order No. 5-2001 § 4, payment to an employee of less than the applicable
                9      minimum wage for all hours worked in a payroll period is unlawful.
              10             34.    During the CLASS PERIOD, DEFENDANTS failed to pay, and
              11       continue to fail to pay, PLAINTIFFS and CLASS MEMBERS minimum wages for
              12       all hours worked by, among other things: requiring, suffering, or permitting
              13       PLAINTIFFS and CLASS MEMBERS to work off the clock; requiring, suffering,
              14       or permitting PLAINTIFFS and CLASS MEMBERS to work through meal breaks;
              15       illegally and inaccurately recording time worked by PLAINTIFFS and CLASS
              16       MEMBERS; and other methods to be discovered.
              17             35.    During the CLASS PERIOD, PLAINTIFFS and CLASS MEMBERS
              18       regularly were required to clock out for meal periods and continue working.
              19       Additionally, PLAINTIFFS and CLASS MEMBERS regularly were interrupted
              20       during meal periods and asked work-related questions or required to return to work.
              21       PLAINTIFFS are informed and believe and based thereon allege that PLAINTIFFS
              22       and CLASS MEMBERS were not paid for this time.
              23             36.    DEFENDANTS knew or should have known that PLAINTIFFS and
              24       CLASS MEMBERS worked hours for which they were not compensated.
              25             37.    DEFENDANTS’ conduct described herein violates, and continue to
              26       violate, California Labor Code §§ 1194 and 1197 and IWC Wage Order No. 5-2001
              27       § 4. As a proximate result of the aforementioned violations, PLAINTIFFS and
              28       CLASS MEMBERS have been damaged in an amount according to proof at trial.
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                10                              COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 11 of 22 Page ID #:404



                1      Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558, 1194 and
                2      1197.1 and other applicable provisions under the Labor Code and IWC Wage
                3      Order, PLAINTIFFS and CLASS MEMBERS are entitled to recover the unpaid
                4      balance of wages owed to them by DEFENDANTS, plus interest, penalties,
                5      attorneys’ fees, expenses, and costs of suit.
                6                               FOURTH CAUSE OF ACTION
                7                                Failure to Pay Overtime Wages
                8          [Cal. Labor Code §§ 510, 1194, 1198; IWC Wage Order No. 5-2001 § 3]
                9                                  (Against all DEFENDANTS)
              10             38.    PLAINTIFFS incorporate herein by specific reference, as though fully
              11       set forth, the allegations in paragraphs 1 through 37.
              12             39.    Pursuant to California Labor Code §§ 510 and 1194 and IWC Wage
              13       Order No. 5-2001 § 3, DEFENDANTS are required to compensate PLAINTIFFS
              14       and CLASS MEMBERS for all overtime at a rate of one and one-half (1 ½) times
              15       the regular rate of pay for all hours worked in excess of eight (8) hours per day
              16       and/or forty (40) hours per week, and for the first eight (8) hours on the seventh
              17       consecutive workday and at a rate of twice the regular rate of pay for all hours
              18       worked in excess of twelve (12) hours in any workday and for all hours worked in
              19       excess of eight (8) hours on the seventh consecutive day of work in any workweek.
              20             40.    During the CLASS PERIOD, DEFENDANTS failed, and continue to
              21       fail, to compensate PLAINTIFFS and CLASS MEMBERS for all overtime hours
              22       worked as required under the foregoing provisions of the California Labor Code
              23       and IWC Wage Order by, among other things: failing to pay overtime at one and
              24       one-half (1 ½) times or double the regular rate of pay as provided by California
              25       Labor Code §§ 510 and 1194 and IWC Wage Order No. 5-2001 § 3; requiring,
              26       suffering or permitting PLAINTIFFS and CLASS MEMBERS to work off the
              27       clock; requiring, suffering or permitting PLAINTIFFS and CLASS MEMBERS to
              28
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 11                             COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 12 of 22 Page ID #:405



                1      work through meal breaks; illegally and inaccurately recording time worked by
                2      PLAINTIFFS and CLASS MEMBERS; and other methods to be discovered.
                3              41.   During the CLASS PERIOD, PLAINTIFFS and other CLASS
                4      MEMBERS regularly worked more than eight hours per day and/or 40 hours per
                5      week.
                6              42.   During the CLASS PERIOD, PLAINTIFFS and CLASS MEMBERS
                7      regularly were required to clock out for meal periods and continue working.
                8      Additionally, PLAINTIFFS and CLASS MEMBERS regularly were interrupted
                9      during meal periods and asked work-related questions or required to return to work.
              10       PLAINTIFFS are informed and believe and based thereon allege that PLAINTIFFS
              11       and CLASS MEMBERS were not paid for this time. On occasion, PLAINTIFFS
              12       and other CLASS MEMBERS should have been compensated for this time at an
              13       overtime rate, yet DEFENDANTS failed to do so.
              14               43.   DEFENDANTS knew or should have known that PLAINTIFFS and
              15       CLASS MEMBERS worked hours for which they were not compensated.
              16               44.   In violation of California law, DEFENDANTS failed to pay
              17       PLAINTIFFS and CLASS MEMBERS overtime wages for all hours worked. As a
              18       direct and proximate result, PLAINTIFFS and CLASS MEMBERS have suffered,
              19       and continue to suffer, substantial losses related to the use and enjoyment of such
              20       wages, lost interest on such wages, and expenses and attorneys’ fees in seeking to
              21       compel DEFENDANTS to fully perform their obligations under state law, resulting
              22       in damages in amounts according to proof at time of trial and within the jurisdiction
              23       of this Court.
              24               45.   DEFENDANTS’ conduct described herein violated, and continues to
              25       violate, California Labor Code §§ 510, 1194 and 1198 and IWC Wage Order No. 5-
              26       2001 § 3. Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558,
              27       1194 and 1197.1 and other applicable provisions under the California Labor Code
              28       and IWC Wage Order, PLAINTIFFS and CLASS MEMBERS are entitled to
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                               12                               COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 13 of 22 Page ID #:406



                1      recover the unpaid balance of wages owed to them by DEFENDANTS, plus
                2      interest, penalties, attorneys’ fees, expenses, and costs of suit.
                3                                   FIFTH CAUSE OF ACTION
                4                        Failure to Pay All Wages Due upon Separation
                5                                     [Cal. Labor Code § 203]
                6                                   (Against all DEFENDANTS)
                7            46.    PLAINTIFFS incorporate herein by specific reference, as though fully
                8      set forth, the allegations in paragraphs 1 through 45.
                9            47.    California Labor Code § 203 provides that if an employer willfully
              10       fails to pay, without abatement or reduction, in accordance with California Labor
              11       Code §§ 201 and 202, any wages of an employee who is discharged or who quits,
              12       the employer is liable for waiting time penalties in the form of continued
              13       compensation to the employee at the same rate for up to 30 workdays.
              14             48.    PEREZ was discharged on August 31, 2017. Pursuant to California
              15       Labor Code § 201, PEREZ’s and other discharged CLASS MEMBERS’ wages
              16       accrued and unpaid at the time of discharge were due and payable immediately
              17       upon discharge.
              18             49.    TAYLOR resigned on May 4, 2018, and FLEMINGS resigned on
              19       September 30, 2018.       Pursuant to California Labor Code § 202, TAYLOR’s,
              20       FLEMINGS’s and other quitting CLASS MEMBERS’ wages accrued and unpaid at
              21       the time of separation were due and payable no more than 72 hours after separation.
              22             50.    DEFENDANTS failed to include in PLAINTIFFS’ final paychecks all
              23       wages due to PLAINTIFFS, including meal and rest period premium payments to
              24       which PLAINTIFFS were entitled and minimum and overtime wages for all hours
              25       worked, as alleged herein.
              26             51.    During the CLASS PERIOD, DEFENDANTS willfully failed to pay,
              27       and continue to willfully fail to pay, accrued wages and other compensation to
              28
MATERN LAW GROUP, PC
                                                                                    THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 13                                 COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 14 of 22 Page ID #:407



                1      PLAINTIFFS and CLASS MEMBERS in accordance with California Labor Code
                2      §§ 201 and 202.
                3            52.    As a result, PLAINTIFFS and CLASS MEMBERS are entitled to all
                4      available statutory penalties, including the waiting time penalties provided in
                5      California Labor Code § 203, together with interest thereon, as well as other
                6      available remedies.
                7                                 SIXTH CAUSE OF ACTION
                8                   Failure to Furnish Accurate Itemized Wage Statements
                9                  [Cal. Labor Code § 226; IWC Wage Order No. 5-2001 § 7]
              10                                  (Against all DEFENDANTS)
              11             53.    PLAINTIFFS incorporate herein by specific reference, as though fully
              12       set forth, the allegations in paragraphs 1 through 52.
              13             54.    During the CLASS PERIOD, DEFENDANTS knowingly and
              14       intentionally failed to provide, and continue to fail to provide, PLAINTIFFS and
              15       CLASS MEMBERS with timely and accurate itemized wage statements in writing
              16       showing each employee’s gross wages earned, total hours worked, all deductions
              17       made, net wages earned, the inclusive dates of the pay period, the name and address
              18       of the legal entity or entities employing PLAINTIFFS and CLASS MEMBERS,
              19       and all applicable hourly rates in effect during each pay period and the
              20       corresponding number of hours worked at each hourly rate, in violation of
              21       California Labor Code § 226 and IWC Wage Order No. 5-2001 § 7.
              22             55.    During the CLASS PERIOD, PLAINTIFFS and CLASS MEMBERS
              23       suffered injury, and continue to suffer injury, as a result of DEFENDANTS’ failure
              24       to provide timely and accurate itemized wage statements, as PLAINTIFFS and
              25       CLASS MEMBERS could not promptly and easily determine from the wage
              26       statements alone one or more of the following: the gross wages earned, the total
              27       hours worked, all deductions made, the net wages earned, the inclusive dates of the
              28       pay period, the name and address of the legal entity or entities employing
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                14                              COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 15 of 22 Page ID #:408



                1      PLAINTIFFS and CLASS MEMBERS, and/or all applicable hourly rates in effect
                2      during each pay period and the corresponding number of hours worked at each
                3      hourly rate.
                4            56.      As a direct and proximate result of DEFENDANTS’ unlawful actions
                5      and omissions, PLAINTIFFS and CLASS MEMBERS have been damaged in an
                6      amount according to proof at trial, and seek all wages earned and due, plus interest
                7      thereon. Additionally, PLAINTIFFS and CLASS MEMBERS are entitled to all
                8      available civil and statutory penalties, including but not limited to penalties
                9      pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of
              10       costs, expenses, and reasonable attorneys’ fees, including but not limited to those
              11       provided in California Labor Code § 226(e), as well as other available remedies.
              12                                SEVENTH CAUSE OF ACTION
              13          Failure to Indemnify Employees for Necessary Expenditures Incurred in
              14                                       Discharge of Duties
              15                                     [Cal. Labor Code § 2802]
              16                                   (Against all DEFENDANTS)
              17             57.      PLAINTIFFS incorporate herein by specific reference, as though fully
              18       set forth, the allegations in paragraphs 1 through 56.
              19             58.      California Labor Code § 2802(a) requires an employer to indemnify an
              20       employee for all necessary expenditures or losses incurred by the employee in
              21       direct consequence of the discharge of his or her duties, or of his or her obedience
              22       to the directions of the employer.
              23             59.      During the CLASS PERIOD, DEFENDANTS failed to indemnify, and
              24       continue to fail to indemnify, PLAINTIFFS and CLASS MEMBERS for all
              25       business expenses and/or losses incurred in direct consequence of the discharge of
              26       their duties while working under the direction of DEFENDANTS, including but not
              27       limited to expenses for cell phones, mileage, uniforms, and other employment-
              28       related expenses, in violation of California Labor Code § 2802.
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                15                              COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 16 of 22 Page ID #:409



                1            60.    During the CLASS PERIOD, PLANTIFFS and other CLASS
                2      MEMBERS were required to use their personal cell phones for work-related
                3      purposes.    PEREZ frequently used his personal cell phone to text booking
                4      reservations for guests on bus tours and to text reservation forms for town car or
                5      limousine companies.      PLAINTIFFS and other CLASS MEMBERS were not
                6      reimbursed for cell phone expenses.
                7            61.    During the CLASS PERIOD, PLANTIFFS and other CLASS
                8      MEMBERS were required to use their personal vehicles for work-related purposes.
                9      PEREZ used his personal vehicle to drop off cash at the bank approximately two
              10       times per week. PLAINTIFFS and other CLASS MEMBERS were not reimbursed
              11       for travel-related expenses.
              12             62.    During the CLASS PERIOD, PLANTIFFS and other CLASS
              13       MEMBERS were required to purchase uniforms. TAYLOR purchased 10 black
              14       polo shirts in the amount of $24.00 each. FLEMINGS purchased two shirts in the
              15       amount of $15.00 each. PLAINTIFFS and other CLASS MEMBERS were not
              16       reimbursed for uniform expenses.
              17             63.    During the CLASS PERIOD, PLANTIFFS and other CLASS
              18       MEMBERS were required to maintain their work uniforms. PEREZ dry cleaned
              19       his work blazer approximately once every two weeks at a cost of approximately
              20       $4.00 each time. PLAINTIFFS and other CLASS MEMBERS were not reimbursed
              21       for dry cleaning expenses.
              22             64.    As a proximate result of DEFENDANTS’ unlawful actions and
              23       omissions, PLAINTIFFS and CLASS MEMBERS have been damaged in an
              24       amount according to proof at trial, and seek reimbursement of all necessary
              25       expenditures, plus interest thereon pursuant to California Labor Code § 2802(b).
              26       Additionally, PLAINTIFFS and CLASS MEMBERS are entitled to all available
              27       statutory penalties and an award of costs, expenses, and reasonable attorneys’ fees,
              28
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                               16                               COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 17 of 22 Page ID #:410



                1      including those provided in California Labor Code § 2802(c), as well as other
                2      available remedies.
                3                                EIGHTH CAUSE OF ACTION
                4                            Unfair and Unlawful Business Practices
                5                            [Cal. Bus. & Prof. Code § 17200, et seq.]
                6                                 (Against all DEFENDANTS)
                7            65.    PLAINTIFFS incorporate herein by specific reference, as though fully
                8      set forth, the allegations in paragraphs 1 through 64.
                9            66.    Each and every one of DEFENDANTS’ acts and omissions in
              10       violation of the California Labor Code and/or the applicable IWC Wage Order as
              11       alleged herein, including but not limited to DEFENDANTS’ failure to provide
              12       required meal periods, DEFENDANTS’ failure to authorize and permit rest periods,
              13       DEFENDANTS’ failure to pay minimum wages for all hours worked,
              14       DEFENDANTS’ failure to pay overtime compensation, DEFENDANTS’ failure to
              15       pay all wages due to discharged and quitting employees, DEFENDANTS’ failure to
              16       furnish accurate itemized wage statements; DEFENDANTS’ failure to maintain
              17       required records, and DEFENDANTS’ failure to indemnify PLAINTIFFS and
              18       CLASS MEMBERS for necessary expenditures and/or losses incurred in the
              19       discharge of their duties, constitute unfair and unlawful business practices under
              20       California Business and Professions Code § 17200, et seq.
              21             67.    DEFENDANTS’ violations of California wage and hour laws
              22       constitute a business practice because DEFENDANTS’ aforementioned acts and
              23       omissions were done repeatedly over a significant period of time, and in a
              24       systematic manner, to the detriment of PLAINTIFFS and CLASS MEMBERS.
              25             68.    DEFENDANTS have avoided payment of minimum wages, overtime
              26       wages, meal period premiums, rest break premiums, and other benefits as required
              27       by the California Labor Code, the California Code of Regulations, and the
              28       applicable IWC Wage Order.         Further, DEFENDANTS have failed to record,
MATERN LAW GROUP, PC
                                                                                THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                17                              COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 18 of 22 Page ID #:411



                1      report, and pay the correct sums of assessment to the state authorities under the
                2      California Labor Code and other applicable regulations.
                3            69.    As a result of DEFENDANTS’ unfair and unlawful business practices,
                4      DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD
                5      at the expense of PLAINTIFFS, CLASS MEMBERS, and members of the public.
                6      DEFENDANTS should be made to disgorge their ill-gotten gains and to restore
                7      them to PLAINTIFFS and CLASS MEMBERS.
                8            70.    DEFENDANTS’ unfair and unlawful business practices entitle
                9      PLAINTIFFS and CLASS MEMBERS to seek preliminary and permanent
              10       injunctive relief, including but not limited to orders that DEFENDANTS account
              11       for, disgorge, and restore to PLAINTIFFS and CLASS MEMBERS the wages and
              12       other compensation unlawfully withheld from them. PLAINTIFFS and CLASS
              13       MEMBERS are entitled to restitution of all monies to be disgorged from
              14       DEFENDANTS in an amount according to proof at the time of trial, but within the
              15       jurisdiction of this Court.
              16                                     NINTH CAUSE OF ACTION
              17                            Representative Action for Civil Penalties
              18                                [Cal. Labor Code §§ 2698–2699.5]
              19                                     (Against All DEFENDANTS)
              20             71.    PLAINTIFFS incorporate herein by specific reference as though fully
              21       set forth the allegations in all preceding paragraphs, with exception of the
              22       allegations in paragraph 14 and the subparagraphs thereto.
              23             72.    PLAINTIFFS are “aggrieved employees” within the meaning of
              24       California Labor Code § 2699(c), and proper representatives to bring a civil action
              25       on behalf of themselves and other current and former employees of DEFENDANTS
              26       pursuant to the procedures specified in California Labor Code § 2699.3, because
              27       PLAINTIFFS were employed by DEFENDANTS and the alleged violations of the
              28       California Labor Code were committed against PLAINTIFFS.
MATERN LAW GROUP, PC
                                                                                 THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                               18                                COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 19 of 22 Page ID #:412



                1            73.    Pursuant to the California Private Attorneys General Act of 2004
                2      (“PAGA”), Labor Code §§ 2698–2699.5, PLAINTIFFS seek to recover civil
                3      penalties, including but not limited to penalties under California Labor Code
                4      §§ 2699, 210, 226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 5-2001, § 20,
                5      from DEFENDANTS in a representative action for the violations set forth above,
                6      including but not limited to violations of California Labor Code §§ 201, 202, 203,
                7      204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and 2802. Additionally, during
                8      the statutory period, DEFENDANTS maintained a policy or practice of paying
                9      PLAINTIFFS and other aggrieved employees their earned wages more than seven
              10       days following the close of the payroll period, in violation of Labor Code § 204.
              11       PLAINTIFFS also are entitled to an award of reasonable attorneys’ fees and costs
              12       pursuant to California Labor Code § 2699(g)(1).
              13             74.    Pursuant to California Labor Code §§ 2699.3, PEREZ gave written
              14       notice on February 5, 2018 by online filing to the California Labor and Workforce
              15       Development Agency (“LWDA”) and by certified mail to ISLAND III and
              16       ISLAND of the specific provisions of the California Labor Code and IWC Wage
              17       Orders alleged to have been violated, including the facts and theories to support the
              18       alleged violations.   More than 65 days have passed and the LWDA has not
              19       provided notice to PEREZ that it intends to investigate the alleged violations.
              20             75.    Pursuant to California Labor Code §§ 2699.3, FLEMINGS gave
              21       written notice on March 21, 2019 by online filing to the LWDA and by certified
              22       mail to ISLAND III and ISLAND of the specific provisions of the California Labor
              23       Code and IWC Wage Orders alleged to have been violated, including the facts and
              24       theories to support the alleged violations. More than 65 days have passed and the
              25       LWDA has not provided notice to FLEMINGS that it intends to investigate the
              26       alleged violations.
              27             76.    Pursuant to California Labor Code §§ 2699.3, TAYLOR gave written
              28       notice on April 26, 2019 by online filing to the LWDA and by certified mail to
MATERN LAW GROUP, PC
                                                                                 THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                19                               COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 20 of 22 Page ID #:413



                1      ISLAND III and ISLAND of the specific provisions of the California Labor Code
                2      and IWC Wage Orders alleged to have been violated, including the facts and
                3      theories to support the alleged violations. More than 65 days have passed and the
                4      LWDA has not provided notice to TAYLOR that it intends to investigate the
                5      alleged violations.
                6            77.     Therefore, PLAINTIFFS have complied with all of the requirements
                7      set forth in California Labor Code § 2699.3 to commence a representative action
                8      under PAGA.
                9                                     PRAYER FOR RELIEF
              10             WHEREFORE, PLAINTIFFS, individually and on behalf of all persons
              11       similarly situated, respectfully prays for relief against DEFENDANTS, and each of
              12       them, as follows:
              13             1.      For compensatory damages in an amount to be ascertained at trial;
              14             2.      For restitution of all monies due to PLAINTIFFS and CLASS
              15       MEMBERS, as well as disgorged profits from DEFENDANTS’ unfair and
              16       unlawful business practices;
              17             3.      For meal and rest period compensation pursuant to California Labor
              18       Code § 226.7 and IWC Wage Order No. 5-2001;
              19             4.      For liquidated damages pursuant to California Labor Code §§ 1194.2
              20       and 1197.1;
              21             5.      For     preliminary   and   permanent   injunctive   relief   enjoining
              22       DEFENDANTS from violating the relevant provisions of the California Labor
              23       Code and the IWC Wage Orders and from engaging in the unlawful business
              24       practices complained of herein;
              25             6.      For waiting time penalties pursuant to California Labor Code § 203;
              26             7.      For statutory and civil penalties according to proof, including but not
              27       limited to all penalties authorized by the California Labor Code § 226(e) and §
              28       2698-2699.5;
MATERN LAW GROUP, PC
                                                                                 THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                 20                              COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 21 of 22 Page ID #:414



                1             8.    For interest on the unpaid wages at 10% per annum pursuant to
                2      California Labor Code §§ 218.6, 1194, and 2802, California Civil Code §§ 3287
                3      and 3288, and/or any other applicable provision providing for pre-judgment
                4      interest;
                5             9.    For reasonable attorneys’ fees and costs pursuant to California Labor
                6      Code §§ 1194, 2699, and 2802, California Civil Code § 1021.5, and any other
                7      applicable provisions providing for attorneys’ fees and costs;
                8             10.   For declaratory relief;
                9             11.   For an order certifying this action as a class action;
              10              12.   For an order appointing PLAINTIFFS as class representatives and
              11       PLAINTIFFS’ counsel as class counsel; and
              12              13.   For such further relief that the Court may deem just and proper.
              13

              14       DATED: July 5, 2019                     Respectfully submitted,
              15                                               MATERN LAW GROUP, PC
              16

              17                                        By:    /s/Launa Adolph_____________________
              18                                               MATTHEW J. MATERN
                                                               LAUNA ADOLPH
              19                                               DEANNA S. LEIFER
                                                               Attorneys for Plaintiffs JOSE MAURICIO
              20                                               PEREZ, CODY TAYLOR, and JAMIE
                                                               FLEMINGS, individually and on behalf of
              21                                               all others similarly situated
              22

              23

              24

              25

              26

              27

              28
MATERN LAW GROUP, PC
                                                                                   THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                21                                 COMPLAINT
MANHATTAN BEACH, CA
         90266
         Case 2:18-cv-04903-DMG-JPR Document 35 Filed 08/05/19 Page 22 of 22 Page ID #:415



                1                                DEMAND FOR JURY TRIAL
                2            PLAINTIFFS, individually and on behalf of all others similarly situated,
                3      hereby demand a trial by jury on all issues so triable.
                4

                5      DATED: July 5, 2019                     Respectfully submitted,
                6                                              MATERN LAW GROUP, PC
                7

                8                                       By:    /s/Launa Adolph__________________
                                                               MATTHEW J. MATERN
                9                                              LAUNA ADOLPH
                                                               DEANNA S. LEIFER
              10                                               Attorneys for Plaintiffs JOSE MAURICIO
                                                               PEREZ, CODY TAYLOR, and JAMIE
              11                                               FLEMINGS, individually and on behalf of
                                                               all others similarly situated
              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
MATERN LAW GROUP, PC
                                                                                 THIRD AMENDED CLASS ACTION
   1230 ROSECRANS
   AVENUE, STE 200
                                                                22                               COMPLAINT
MANHATTAN BEACH, CA
         90266
